DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 03/25/2021 has been entered.  Claims 1-21 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11103245 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a method of manufacturing a knife of an end effector of a surgical instrument, the method comprising: (a) metal injection molding a body of the knife to include first and second pins that extend laterally from the body of the knife, wherein the first and second pins each have a molded shape; (b) machining at least a portion of each of the first and second pins of the knife to have a machined shape without machining the entire knife after metal injection molding the knife; and (c) incorporating the knife into the end effector of the surgical instrument so that the first pin is movable within a longitudinally extending recess of a first jaw/anvil of the end effector and the second pin is movable within a longitudinally extending recess of another jaw of the end effector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “identifying” and “finer” in claim 25 is a relative term which renders the claim indefinite. The terms “identifying” and “finer” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how machining (drilling, polishing, grinding and etc.) can identify material voids.  How is identifying material voids present on the portion of the first pin caused by the metal injection molding after machining the portion of the first pin achieved?  What is a finer surface texture?  Is this the smoothness of the surface?   Comparing a machined surface to a surface that has not been machined is unclear how one is to determine which is “finer”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 26, and 28-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MANZO et al. (US 20190216561 A1)/WO 2018067451 A1
Regarding claims 21-22, 26, and 31, MANZO et al. discloses a method of manufacturing a knife (550, fig. 5) of an end effector (103/303/403/1103/1203, figs. 1-4 and 11-12) of a surgical instrument (100/200/300/1200 [0044-0050, 055], figs. 1-4, [0066-0070], figs. 11-12), wherein the knife extends along a longitudinal axis (proximal to distal, fig. 5), the method comprising:(a) metal injection molding the knife [0057-0058] to include at least first and second pins (556 or 756/757, figs. 7-8) that extend laterally away from the longitudinal axis (figs 5-8) and a middle portion (558) that extends along the longitudinal axis and includes a cutting edge (552); and (b) machining at least a portion of the first pin of the knife after metal injection molding the first pin, the second pin, and the middle portion wherein the machining step is performed without machining the entire knife, (electropolished, rounded [0057, 0060-0063]), wherein the first pin is configured to be slidably received within a longitudinally extending recess of a first jaw of the end effector and the second pin is configured to be slidably received within a longitudinally extending recess of a second jaw of the end effector (grooves/recesses 331/341, 432/441, 1132/1141, 1231, figs. 3-4 and 11-12) wherein metal injection molding further comprises metal injection molding the knife to include a pin or flange (456/556/656756/757/856/956/1056/1156 – pins/flanges) that extends laterally away from of the longitudinal axis, wherein the pin or flange is disposed between the first and second pins ([0047-0071], figs. 3-4 and 11-12).
Regarding claims 35, MANZO et al. discloses a method of manufacturing a knife (550, fig. 5) of an end effector (103/303/403/1103/1203, figs. 1-4 and 11-12) of a surgical instrument (100/200/300/1200 [0044-0050, 055], figs. 1-4, [0066-0070], figs. 11-12), wherein the knife extends along a longitudinal axis (proximal to distal, fig. 5), the method comprising:
(a) forming the knife using one of metal injection molding [0057-0058], selective laser melting, or direct metal laser sintering so that the knife includes first and second pins  (556 or 756/757, figs. 7-8) that extend laterally away from the longitudinal axis (figs 5-8) and a middle portion (558) that extends between the first and second pins (figs. 7-8); (b) machining at least a portion of each of the first and second pins of the knife after metal injection molding the knife to include the first and second pins (electropolished, rounded [0057, 0060-0063]); and (c) incorporating the knife into the end effector of the surgical instrument so that the first pin is movable within a longitudinally extending recess of a first jaw of the end effector and the second pin is movable within a longitudinally extending recess of a second jaw of the end effector (grooves/recesses 331/341, 432/441, 1132/1141, 1231, [0047-0071], figs. 3-4 and 11-12).
Regarding claims 38-39, MANZO et al. discloses a method of manufacturing a knife (550, fig. 5) of an end effector (103/303/403/1103/1203, figs. 1-4 and 11-12) of a surgical instrument (100/200/300/1200 [0044-0050, 055], figs. 1-4, [0066-0070], figs. 11-12), wherein the knife extends along a longitudinal axis (proximal to distal, fig. 5), the method comprising:
(a) metal injection molding the knife using a single metal injection molding process to include first (756), second (756), and third projections (757 projects over flanges 756) that each extend laterally away from the longitudinal axis ([0057-0058], figs. 7-8); and (b) incorporating the knife into the end effector of the surgical instrument wherein the end effector includes first and second jaws, wherein incorporating the knife into the end effector of the surgical instrument further comprises incorporating the knife into the end effector of the surgical instrument so that the first projection is movable within a longitudinally extending recess of the first jaw of the end effector, the second projection is movable within a longitudinally extending recess of a second jaw of the end effector, and the third projection is movable along a surface of the second jaw of the end effector (knife inserts/moves in grooves/recesses 331/341, 432/441, 1132/1141, 1231, [0047-0071], figs. 3-4 and 11-12).
Regarding claims 22 and 31, MANZO et al. discloses incorporating the knife into the end effector of the surgical instrument so that the first pin is movable within the longitudinally extending recess of the first jaw of the end effector and the second pin is movable within the longitudinally extending recess of the second jaw of the end effector (grooves/recesses 331/341, 432/441, 1132/1141, 1231), wherein the first pin includes an anvil pin, wherein the first jaw includes an anvil, wherein the second pin includes a channel pin (pins are inserted in channels), wherein the second jaw includes a stapling assembly (effectors which include jaws which are a stapling assembly absent any other structure recited i.e. cartridge/magazine, staple holder, staple driver/sled and etc.), the method further comprising incorporating the knife into the surgical instrument so that the first pin is movable within a longitudinally extending recess of the anvil and the second pin is movable within a longitudinally extending recess of the stapling assembly ([0051-0070], figs. 3-4 and 11-12).
Regarding claims 23-24 and 37, MANZO et al. discloses metal injection molding the knife to include the first pin further comprises metal injection molding the knife to include opposing first and second flanges of the first pin wherein metal injection molding further comprises metal injection molding the middle portion to include a third pin or flange (756/757) that extends laterally away from of the longitudinal axis and is disposed between the first and second pins, (pins/flanges 756 runs between pin/flanges 757, [0062-0063], fig. 7 and pin or flange (456/556/656756/757/856/956/1056/1156 – pins/flanges) disposed between the first and second pins/flanges ([0047-0071], figs. 3-4 and 11-12) and the opposing first and second flanges of the first pin each include upper and lower surfaces, wherein machining at least the portion of the first pin further comprises machining at least three of the upper surface of the first flange, the lower surface of the first flange, the upper surface of the second flange, or the lower surface of the second flange (machined or electropolished [0057, 0060-0063, 0064, 0069-0071].
Regarding claims 28-29, MANZO et al. discloses metal injection molding the knife is performed using a single metal injection molding process, wherein metal injection molding the knife to include the second pin further comprises metal injection molding the knife to include opposing first and second flanges of the second pin, wherein the first pin includes upper and lower surfaces, wherein the second pin includes upper and lower surfaces, ([0016, 0057, 0064, 0069], claim 19).
Regarding claims 30 and 40, MANZO et al. discloses the machining step further comprises machining at least three of an upper surface of the first pin, a lower surface of the first pin, an upper surface of the second pin, or a lower surface of the second pin and machining at least a portion of each of the first, second, and third projections of the knife (machined or electropolished at least three surfaces/portions [0016, 0057, 0060-0063, 0064, 0069-0071]).
Regarding claims 32-33, MANZO et al. discloses metal injection molding further comprises metal injection molding the knife to include a pin or flange (756/757) that extends laterally away from of the longitudinal axis, wherein the pin or flange is disposed between the first and second pins (756 runs between pin/flange 757, [0062-0063], fig. 7) and incorporating the knife into the surgical instrument so that the pin or flange is movable along a surface of the second jaw of the end effector (756 rolls [0062-0063], fig. 7).
Regarding claims 34 and 40, MANZO et al. discloses the machining step further comprises machining at least a portion of the pin or flange (electropolished, rounded [0057, 0060-0063]).
Regarding claim 36, MANZO et al. discloses metal injection molding the knife is performed using a single metal injection molding process [0057-0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as obvious over MANZO et al. (US 20190216561 A1)/WO 2018067451 A1 in view of Koop et al. (US 20070125894 A1) and further in view of Lewis et al. (US 20060090603 A1).
Regarding claims 25 and 27, MANZO et al. discloses metal injection molding further comprises metal injection molding the knife to include a pin or flange and having the knife and pin or flange members machined as desired (machined or electropolished at [0016, 0057, 0060-0063, 0064, 0069-0071])
MANZO et al. fails to disclose identifying material voids present on the portion of the first pin caused by the metal injection molding after machining the portion of the first pin, wherein the machining step produces a finer surface texture than a portion of the knife that has not been machined further comprising:(a) hot isostatic pressing the knife before or after machining the first pin; and (b) sintering the knife by placing the knife into a furnace after hot isostatic pressing the knife and before machining the portion of the first pin.
Koop et al. teaches hot isostatic pressing metal products (mixing shaft 1/3) before or after machining coating portions [0003, 0013-0014, 0020-0021]; and (b) sintering the knife by placing the knife into a furnace after hot isostatic pressing the knife and before machining the portion of the shaft ([0003, 0013-0014, 0020-0021], claims 9-20);
Lewis et al. teaches hot isostatic pressing a knife (200/300/500 [0047, 0053-0059], figs. 1-6) before or after machining the first pin/joint (206/204/202/304/306/506/508 [0047, 0053, 0059], figs. 2-6) ; and (b) sintering the knife by placing the knife into a furnace [0038-0046] after hot isostatic pressing the knife and before machining the portion of the first pin/joint (sinter then isostatic and sintered more if needed then finally heat treatment ([0045-0050, 0053-0059], figs. 1-6) and teaches identifying material material voids (404) present on the portion of the blade/joints caused by the metal injection molding after machining the portion of the first blade/joints, wherein the machining step produces a finer surface texture (402/402a) than a portion of the knife that has not been machined ([0055-0058], fig. 4)
Given the teachings of MANZO et al. to manufacture a knife with metal injection molding and include a pin or flange and having the knife and pin or flange members machined as desired, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the process to include identifying material voids present on the portion of the first pin caused by the metal injection molding after machining the portion of the first pin, wherein the machining step produces a finer surface texture than a portion of the knife that has not been machined further comprising:(a) hot isostatic pressing the knife before or after machining the first pin; and (b) sintering the knife by placing the knife into a furnace after hot isostatic pressing the knife and before machining the portion of the first pin to have the desired surface finish and desired strength of material as taught by Koop et al. and Lewis et al.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as obvious over MANZO et al. (US 20190216561 A1)/WO 2018067451 A1 in view of Mandakolathur Vasudevan et al. (US 20120241496 A1).
Regarding claim 31, MANZO et al. discloses incorporating the knife into the end effector of the surgical instrument so that the first pin is movable within the longitudinally extending recess of the first jaw of the end effector and the second pin is movable within the longitudinally extending recess of the second jaw of the end effector (grooves/recesses 331/341, 432/441, 1132/1141, 1231), wherein the first pin includes an anvil pin, wherein the first jaw includes an anvil, wherein the second pin includes a channel pin (pins are inserted in channels), the method further comprising incorporating the knife into the surgical instrument so that the first pin is movable within a longitudinally extending recess of the anvil and the second pin is movable within a longitudinally extending recess of the stapling assembly ([0051-0070], figs. 3-4 and 11-12).
In the alternative, if argued the first jaw has an anvil and the second jaw does not include a stapling assembly –
Mandakolathur Vasudevan et al. teaches having a stapler having an anvil jaw (20/10060) and cartridge jaw (14/30/1000 [0281, 0306, 0309, 0374, 0378-0379], figs. 1, 14-42, and 57-70),  knife (19000/19100) with plurality of pins and flanges (pins/flanges shown see particularly fig. 66, 19104/19105 and protrusions 19062 defines an orifice 1906) that extend laterally away from of the longitudinal axis of the knife and is disposed between the first and second pins, ([0437-0447], figs. 61-70) and teaches the knife with having textured surface 19110 in which the other surfaces would be finer [0444-0447].
Given the teachings of MANZO et al. to incorporate the knife into an end effector of the surgical instrument, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first jaw have an anvil and the second jaw does include a stapling assembly to have a cutting and stapling device as taught by Mandakolathur Vasudevan et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
Arnold (US 7043819 B1) - teaches hot isostatic pressing metal products (drill bit, end mill, lathe tool bit, saw blade, planer knifes, cutting tool inserts, or other cutting tool part, col. 21, lines 50-67, claims 8-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731